Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 01/02/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-8 are directed to a method (i.e., a process), claims 9-14 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-20 are directed to a system (i.e., a machine).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 15 includes limitations that recite an abstract idea.  Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 8 covers the matching computer readable medium.
Specifically, independent claim 15 recites:
A computer system comprising:
one or more computer processors;
one or more computer readable storage media;
program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising:
program instructions to receive one or more user preferences from a first user;
program instructions to receive a prompt from a computing device to generate a notification;
program instructions to retrieve biometric data associated with the first user;
program instructions to determine a biometric state of the first user based on the retrieved biometric data;
program instructions to adjust a notification alert based on the received one or more user preferences and on the determined biometric state of the first user; and
program instructions to generate the notification alert.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because generating a notification alert based on a user’s preferred settings and a patient’s biometric state relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because determining the patient’s biometric state based on observing or monitoring physiological data are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-8 (similarly for dependent claims 10-14, and 16-20) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 15 (similarly to claims 1 and 9), these claims constitute: (a) “certain
methods of organizing human activity” because generating a notification alert based on a user’s preferred settings and a patient’s biometric state relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because determining the patient’s biometric state based on observing or monitoring physiological data are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Turning to the dependent claims, claims 2-3, 10-11, 16 and 16-17 describe data gathering, claims 5-6 describe what the data is, claims 8, 14 and 20 describe comparing data, claims 4, 7, 12-13, and 18-19 describes determining data. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 15 (similar to claims 1 and 9), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising:
one or more computer processors (conventional computer implementation as noted below, see MPEP § 2106.05(f));
one or more computer readable storage media (conventional computer implementation as noted below, see MPEP § 2106.05(f));
program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising:
program instructions (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to receive one or more user preferences from a first user (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
program instructions (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to receive a prompt (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) from a computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to generate a notification;
program instructions (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to retrieve biometric data (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) associated with the first user;
program instructions (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to determine a biometric state of the first user based on the retrieved biometric data;
program instructions (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to adjust a notification alert based on the received one or more user preferences and on the determined biometric state of the first user; and
program instructions (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to generate the notification alert.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes one or more computer processors, one or more computer readable storage media, program instructions, and a computing device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “to receive one or more user preferences from a first user”, “to receive a prompt”, “to retrieve biometric data associated with the first user,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 15 (similar to claims 1 and 9) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 15-16, 18 and 20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 15 with its dependent claims 16-20 and analogous independent claim 1 with its dependent claims 2-8, analogous independent claim 9 with its dependent claims 10-14 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the one or more computer processors, one or more computer readable storage media, program instructions, and a computing device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “to receive one or more user preferences from a first user”, “to receive a prompt”, “to retrieve biometric data associated with the first user,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 15 and analogous independent claims 1 and 9 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 16-20 and analogous dependent claims 2-8 and 10-14, there is no additional elements.
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "one or more computer processors" in lines 4, 6, 8, 10 and 13 of claim 1.  It is unclear as to whether there are different “one or more computer processors” used to receive one or more preferences, to receive a prompt, to receive biometric data, to determine a biometric state, to adjust a notification alert and to generate the notification alert, or if the "one or more computer processors” are the same.
Claim 9 recites the limitation "program instructions" in lines 5, 6, 8, 9, 11 and 13 of claim 9 and “the stored program instructions” in line 3 of claim 9. It is unclear as to whether “the stored program instructions” are different from the “program instructions” used to receive one or more preferences, to receive a prompt, to receive biometric data, to determine a biometric state, to adjust a notification alert and to generate the notification alert, or if the program instructions” are the same.
Claim 15 recites the limitation "program instructions" in lines 7, 8, 10, 11, 13 and 15 of claim 15 and “the stored program instructions” in line 5-6 of claim 15.  It is unclear as to whether “the stored program instructions” are different from the “program instructions” used to receive one or more preferences, to receive a prompt, to receive biometric data, to determine a biometric state, to adjust a notification alert and to generate the notification alert, or if the program instructions” are the same.
Claims 2-8, 10-14 and 16-20 incorporate the deficiencies of claims 1, 9 and 15, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, 12-13, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DesGarennes (U.S. 10,037,668 B1).
Claim 1, DesGarennes discloses A method comprising: 
receiving, by one or more computer processors, one or more user preferences from a first user (See Fig. 1, plurality of devices 110, in column 4, lines 5-21, as exemplary processors to include mobile phone, fitness tracker, wearable devices, a smart watch, a smart television, a tablet computer, a laptop computer, a desktop computer, a personal digital assistant (PDA), an audio interface device, an e-book reader. See stored activity model for the user in column 4, lines 29-64 serve as user preferences and information collected by the user in [column 9, lines 52-63] The information collected during this period may be used to adapt the model or to tailor model thresholds for the specific user. Also, see the user setup mapped to his/her account according to the user’s activity frequency and times in column 5, lines 46-67.);

receiving, by one or more computer processors, a prompt from a computing device to generate a notification (See the device 150, of the emergency contact 155, receiving messages from a mobile phone in [column 4, lines 18-24 and lines 41-56] The server 120 provides, to the device 150 of the emergency contact 155 and via the network 140, an alert indicating that the user 115 needs assistance.);

retrieving, by one or more computer processors, biometric data associated with the first user (Collecting medical related information about the user with consent construes retrieval in column 15, lines 8-26. Also, see hardware component retrieving a collection of information in [column 14, lines 28-41.]. See [column 17, line 40 to column 18, line 7] the biometric components 356 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), measure exercise-related metrics (e.g., distance moved, speed of movement, or time spent exercising) identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram based identification.); 

determining, by one or more computer processors, a biometric state of the first user based on the retrieved biometric data (Besides the user’s medical condition being detected using sensors based on inactivity (column 8, line 63 to column 9, line 21), see column 4, lines 29-44, where the current activity data tracked from the users’ device determine an anomaly in health.); 

adjusting, by one or more computer processors, a notification alert based on the received one or more user preferences and on the determined biometric state of the first user (Activity tracking the user, received data from the device 110 and exceeded threshold prompting an alert is taught in column 3, lines 1-30, column 4, lines 29-64.); and 

generating, by one or more computer processors, the notification alert (See emergency contacts and caregivers being alerted in column 3, lines 8-30.).  

Claim 4, DesGarennes discloses: 
further comprising determining, by one or more computer processors, the biometric state of the user exceeds a pre-defined threshold, wherein the pre- defined threshold is based on the received one or more user preferences (See stored activity model for the user in column 4, lines 29-64 serve as user preferences and information collected by the user in [column 9, lines 52-63] The information collected during this period may be used to adapt the model or to tailor model thresholds for the specific user.).

Claim 5, DesGarennes discloses: 
wherein the one or more user preferences are selected from the group consisting of: a time of day to receive a notification, a time of day to prevent receipt of a notification, a level of notification alert, a volume of notification alert, a brightness of notification alert, a vibration level of a notification alert, a biometric cue for when to receive a notification, a biometric cue to prevent receipt of a notification, biometric data corresponding to a biometric state of the first user, and a description of a situation that includes an additional user (See a level of notification alert based on a score taught in [column 8, lines 32-47] That score may be normalized to be between 0 and 1, and then thresholded to determine an appropriate action to take—ranging from “wait and see” to “contact emergency services now”.).

Claim 6, DesGarennes discloses: 
wherein the retrieved biometric data associated with the first user is selected from the group consisting of: blood pressure, heart rate, respiratory rate, calories burned, calories consumed, pulse, oxygen level, blood oxygen level, glucose level, blood pH level, salinity of user perspiration, skin temperature, galvanic skin response, electrocardiography data, body temperature, eye tracking data, and mobility data (See [column 17, line 40 to column 18, line 7] the biometric components 356 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), measure exercise-related metrics (e.g., distance moved, speed of movement, or time spent exercising) identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram based identification.).

Claim 7, DesGarennes discloses: 
further comprising: determining, by one or more computer processors, a second user enabled the computing device to generate a prompt for a second notification; and providing, by one or more computer processors, a second notification alert to the second user (In column 7, line 64 to column 8, line 24] If the first emergency contact does not confirm receipt of the communication and that he/she is able to attend to the user, a second emergency contact is contacted. If the second emergency contact does not confirm receipt of the communication and that he/she is able to attend to the user, a third emergency contact is contacted.).  

Claim 9, DesGarennes discloses A computer program product comprising: 
one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the stored program instructions (See Fig. 3, Item 316, machine readable instructions mentioned in column 15, lines 49-67.), comprising: 

program instructions to receive one or more user preferences from a first user (See Fig. 1, plurality of devices 110, in column 4, lines 5-21, as exemplary processors to include mobile phone, fitness tracker, wearable devices, a smart watch, a smart television, a tablet computer, a laptop computer, a desktop computer, a personal digital assistant (PDA), an audio interface device, an e-book reader. See stored activity model for the user in column 4, lines 29-64 serve as user preferences and information collected by the user in [column 9, lines 52-63] The information collected during this period may be used to adapt the model or to tailor model thresholds for the specific user. Also, see the user setup mapped to his/her account according to the user’s activity frequency and times in column 5, lines 46-67.);
program instructions to receive a prompt from a computing device to generate a notification (See the device 150, of the emergency contact 155, receiving messages from a mobile phone in [column 4, lines 18-24 and lines 41-56] The server 120 provides, to the device 150 of the emergency contact 155 and via the network 140, an alert indicating that the user 115 needs assistance.);

program instructions to retrieve biometric data associated with the first user (Collecting medical related information about the user with consent construes retrieval in column 15, lines 8-26. Also, see hardware component retrieving a collection of information in [column 14, lines 28-41.]. See [column 17, line 40 to column 18, line 7] the biometric components 356 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), measure exercise-related metrics (e.g., distance moved, speed of movement, or time spent exercising) identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram based identification.); 

program instructions to determine a biometric state of the first user based on the retrieved biometric data (Besides the user’s medical condition being detected using sensors based on inactivity (column 8, line 63 to column 9, line 21), see column 4, lines 29-44, where the current activity data tracked from the users’ device determine an anomaly in health.); 

program instructions to adjust a notification alert based on the received one or more user preferences and on the determined biometric state of the first user (Activity tracking the user, received data from the device 110 and exceeded threshold prompting an alert is taught in column 3, lines 1-30, column 4, lines 29-64.); and 

program instructions to generate the notification alert (See emergency contacts and caregivers being alerted in column 3, lines 8-30.).  

Claims 12 and 18, DesGarennes discloses the stored program instructions further comprising program instructions to determine the biometric state of the user exceeds a pre-defined threshold, wherein the pre-defined threshold is based on the received one or more user preferences (See stored activity model for the user in column 4, lines 29-64 serve as user preferences and information collected by the user in [column 9, lines 52-63] The information collected during this period may be used to adapt the model or to tailor model thresholds for the specific user.).
Claims 13 and 19, DesGarennes discloses program instructions to determine a second user enabled the computing device to generate a prompt for a second notification; and program instructions to provide a second notification alert to the second user (In column 7, line 64 to column 8, line 24] If the first emergency contact does not confirm receipt of the communication and that he/she is able to attend to the user, a second emergency contact is contacted. If the second emergency contact does not confirm receipt of the communication and that he/she is able to attend to the user, a third emergency contact is contacted.).

Claim 15, DesGarennes discloses A computer system comprising: 
one or more computer processors (See Fig. 3, Item 310, mentioned in column 16, lines 28-37. Also, see Fig. 1, plurality of devices 110, in column 4, lines 5-21, as exemplary processors to include mobile phone, fitness tracker, wearable devices, a smart watch, a smart television, a tablet computer, a laptop computer, a desktop computer, a personal digital assistant (PDA), an audio interface device, an e-book reader.); 

one or more computer readable storage media, program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising (See Fig. 3, Item 316, machine readable instructions mentioned in column 15, lines 49-67.):

program instructions to receive one or more user preferences from a first user (See stored activity model for the user in column 4, lines 29-64 serve as user preferences and information collected by the user in [column 9, lines 52-63] The information collected during this period may be used to adapt the model or to tailor model thresholds for the specific user. Also, see the user setup mapped to his/her account according to the user’s activity frequency and times in column 5, lines 46-67.);

program instructions to receive a prompt from a computing device to generate a notification (See the device 150, of the emergency contact 155, receiving messages from a mobile phone in [column 4, lines 18-24 and lines 41-56] The server 120 provides, to the device 150 of the emergency contact 155 and via the network 140, an alert indicating that the user 115 needs assistance.);

program instructions to retrieve biometric data associated with the first user (Collecting medical related information about the user with consent construes retrieval in column 15, lines 8-26. Also, see hardware component retrieving a collection of information in [column 14, lines 28-41.]. See [column 17, line 40 to column 18, line 7] the biometric components 356 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), measure exercise-related metrics (e.g., distance moved, speed of movement, or time spent exercising) identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram based identification.); 

program instructions to determine a biometric state of the first user based on the retrieved biometric data (Besides the user’s medical condition being detected using sensors based on inactivity (column 8, line 63 to column 9, line 21), see column 4, lines 29-44, where the current activity data tracked from the users’ device determine an anomaly in health.); 

program instructions to adjust a notification alert based on the received one or more user preferences and on the determined biometric state of the first user (Activity tracking the user, received data from the device 110 and exceeded threshold prompting an alert is taught in column 3, lines 1-30, column 4, lines 29-64.); and 

program instructions to generate the notification alert (See emergency contacts and caregivers being alerted in column 3, lines 8-30.).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 8, 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DesGarennes (U.S. 10,037,668 B1) in view of Miladin (U.S. 2014/0062694 A1)
Regarding claim 2, Miladin teaches that it was known in the patient management art at the time of filing to include: further comprising receiving, by one or more computer processors, a satisfaction rating from the first user (See exemplary patient rating shortness of breath in [P0087] and Fig. 5, and a patient rating confirmation sent as Fig. 13, P0091 of Miladin.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the claimed invention to modify the system of DesGarennes to include receiving a satisfaction rating as taught by Miladin in order to emphasize medical urgency of patient care.    
Regarding claim 3, Miladin teaches that it was known in the patient management art at the time of filing to include: further comprising storing, by one or more computer processors, the received satisfaction rating with the biometric state of the user and an associated adjustment to the notification alert (See exemplary patient rating shortness of breath in [P0087] and Fig. 5, and a patient rating confirmation sent as Fig. 13, P0091. See biometric data such as temperature over 100 deg, Fig. 10. Notifying a clinician, caregiver is taught in P0064.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the claimed invention to modify the system of DesGarennes to include receiving a satisfaction rating with the biometric state of the user and an associated adjustment to the notification alert as taught by Miladin in order to emphasize medical urgency of patient care.    
Regarding claim 8, Miladin teaches that it was known in the patient management art at the time of filing to include: wherein adjusting the notification alert based on the received one or more user preferences and on the determined biometric state of the first user is selected from the group consisting of a binary adjustment and an adjustment within a possible range of the alert (See exemplary binary rating of severity range from “0” to “10” of the patient rating shortness of breath in [P0087] and Fig. 5, and a patient rating confirmation sent as Fig. 13, P0091. See biometric data such as temperature over 100 deg, Fig. 10. Notifying a clinician, caregiver is taught in P0064. See Fig.  12, Fig. 14, P0091 range of alerts such as calling a nurse or extreme, calling 911.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the claimed invention to modify the system of DesGarennes to include receiving a satisfaction rating with the biometric state of the user and an associated adjustment within a possible range of the alert as taught by Miladin in order to emphasize medical urgency of patient care.    
Regarding claim 10, Miladin teaches that it was known in the patient management art at the time of filing to include: the stored program instructions further comprising program instructions to receive a satisfaction rating from the first user (See exemplary patient rating shortness of breath in [P0087] and Fig. 5, and a patient rating confirmation sent as Fig. 13, P0091 of Miladin.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the claimed invention to modify the system of DesGarennes to include receiving a satisfaction rating as taught by Miladin in order to emphasize medical urgency of patient care.    
Regarding claim 11, Miladin teaches that it was known in the patient management art at the time of filing to include: the stored program instructions further comprising program instructions to store the received satisfaction rating with the biometric state of the user and an associated adjustment to the notification alert (See exemplary patient rating shortness of breath in [P0087] and Fig. 5, and a patient rating confirmation sent as Fig. 13, P0091. See biometric data such as temperature over 100 deg, Fig. 10. Notifying a clinician, caregiver is taught in P0064.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the claimed invention to modify the system of DesGarennes to include receiving a satisfaction rating with the biometric state of the user and an associated adjustment to the notification alert as taught by Miladin in order to emphasize medical urgency of patient care.    
Regarding claim 14, Miladin teaches that it was known in the patient management art at the time of filing to include: wherein the program instructions to adjust the notification alert based on the received one or more user preferences and on the determined biometric state of the first user is selected from the group consisting of: a binary adjustment and an adjustment within a possible range of the alert (See exemplary binary rating of severity range from “0” to “10” of the patient rating shortness of breath in [P0087] and Fig. 5, and a patient rating confirmation sent as Fig. 13, P0091. See biometric data such as temperature over 100 deg, Fig. 10. Notifying a clinician, caregiver is taught in P0064. See Fig.  12, Fig. 14, P0091 range of alerts such as calling a nurse or extreme, calling 911.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the claimed invention to modify the system of DesGarennes to include receiving a satisfaction rating with the biometric state of the user and an associated adjustment within a possible range of the alert as taught by Miladin in order to emphasize medical urgency of patient care.    
Regarding claim 16, Miladin teaches that it was known in the patient management art at the time of filing to include: the stored program instructions further comprising program instructions to receive a satisfaction rating from the first user (See exemplary patient rating shortness of breath in [P0087] and Fig. 5, and a patient rating confirmation sent as Fig. 13, P0091 of Miladin.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the claimed invention to modify the system of DesGarennes to include receiving a satisfaction rating as taught by Miladin in order to emphasize medical urgency of patient care.    
Regarding claim 17, Miladin teaches that it was known in the patient management art at the time of filing to include: the stored program instructions further comprising program instructions to store the received satisfaction rating with the biometric state of the user and an associated adjustment to the notification alert (See exemplary patient rating shortness of breath in [P0087] and Fig. 5, and a patient rating confirmation sent as Fig. 13, P0091. See biometric data such as temperature over 100 deg, Fig. 10. Notifying a clinician, caregiver is taught in P0064.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the claimed invention to modify the system of DesGarennes to include receiving a satisfaction rating with the biometric state of the user and an associated adjustment to the notification alert as taught by Miladin in order to emphasize medical urgency of patient care.    
Regarding claim 20, Miladin teaches that it was known in the patient management art at the time of filing to include: wherein the program instructions to adjust the notification alert based on the received one or more user preferences and on the determined biometric state of the first user is selected from the group consisting of a binary adjustment and an adjustment within a possible range of the alert (See exemplary binary rating of severity range from “0” to “10” of the patient rating shortness of breath in [P0087] and Fig. 5, and a patient rating confirmation sent as Fig. 13, P0091. See biometric data such as temperature over 100 deg, Fig. 10. Notifying a clinician, caregiver is taught in P0064. See Fig.  12, Fig. 14, P0091 range of alerts such as calling a nurse or extreme, calling 911.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the claimed invention to modify the system of DesGarennes to include receiving a satisfaction rating with the biometric state of the user and an associated adjustment within a possible range of the alert as taught by Miladin in order to emphasize medical urgency of patient care.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        05/19/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686